Case 18-24170-A.]C Doc 9 Filed 11/16/18 Page 1 of 3

UNHEDSTATESBANKRUPTCYCOURT
SOUTHERN DISTRICT OF FLORIDA
hdeAIYlDIVTSYCHV

www.flsb. uscot¢rts. gov

ln re: Case No. 18-24170-AJC

ASTOR EB-S, LLC, Chapter 11

Debtor.
/

CHAPTER ll CASE MANAGEMENT SUMMARY

In compliance with Local Rule 2081-1(]3), the Debtor-in-Possession, ASTOR EB-S,
LLC (the "Debtor"), files this Chapter 11 Case Management Summary and states:
The following data represents approximations for background information only and the

information may represent the Debtor's best estimate in response to some of the ensuing questions

l. Date of Order for Relief under Chapter l l (voluntary petition date): November 14,
2018

2. Names, case numbers and dates of filing of related debtors:

3. Description of debtor's business:

The Debtor's business activities include the ownership of the building and contents
located at 956 Washington Ave, l\/Iiami Beach, FL, which was operating as the Hotel
Astor until September 2018. The Debtor holds a deed to the building and contents, and
assumed the ground lease listed below in item 4.

4. Location of debtor’s operations and whether the business premises are leased or
owned:

956 Washington Avenue
Miami Beach, Florida

Premises are leased:
Landlord is 1651 Astor, LLC
Lease Acquired August 2013

5. Reasons for filing chapter l l: Preserve the value of the Debtor’s assets and to stop an
eviction by the landlord

Case 18-24170-A.]C Doc 9 Filed 11/16/18 Page 2 of 3

List of officers and directors, ifapplicable, and their salaries and benefits at the time of
filing and during the one (l) year prior to filing:

David Hart, Manager (salary of $ 0/wk)

Debtor's fiscal or calendar year-to-date gross income and the Debtor's gross income for
the calendar or fiscal year prior to the filing of this petition:

2017 - $1,916,564
2018 ~ $1,306,135 (through 9/ 18 When operations stopped)

Amounts owed to various creditors:

a. Priority creditors including priority tax obligations:

Miami Dade County (tourist tax) - $10,318.69
City of Miami Beach (resort tax) - $13,803.65

b. With respect to creditors holding secured claims, the name of and amounts
owed to such creditors and a description and estimated value of all collateral
of the debtor securing their claims:

Astor EB§ Funding, LLC - $4.5 million (leasehold mortgage)
l\/liami-Dade County (property tax) - $250,733.86 (2017/2018)

c. Approximate amount of unsecured claims:
$1.1 million

9. General description and approximate value of the Debtor's assets:

The Debtor’s assets consist of the building and contents located at 956 Washington

Avenue, Miami Beacii, FL.
Value of the assets is between $3 million and 310 million.

10. List of all insurance policies, the property covered under the policy, the name of the
insurer, the policy number, amount of coverage, whether the premium is cun'ent,the
date the next premium is due and date the policy expires:

All insurance coverage lapsed due to non~payment. The Debtor is in the process of

securing replacement property and liability insurancel

ll. Number of employees and amounts of wages owed as of Petition Date:

Case 18-24170-A.]C Doc 9 Filed 11/16/18 Page 3 of 3

0 employees - approx. $0 owed as of Petition Date

12. Status of Debtor's payroll and sales tax obligations, if applicable This does not
eliminate the obligation of chapter l 1 debtors (other than individuals not engaged
in business) to provide_the more detailed payroll tax information required by

Local Rule 2081 -1(A):

Payroll taxes - none
Fla. Dept. of Revenue (sales tax) - 314,223.78

13. Anticipated emergency relief to be requested within 14 days from the Petition
Date:

Application to Employ Counsel
Utilities Motion

As oR EB-s LW
Date:rQOV 13 &l& /@\
_.+__” \

Qy.'/f)avid Ha% l

Its: Manager

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 16, 2018, a true and correct was served via the
Court’s CM/ECF system to the Office of the United States Trustee for the Southern District of
Florida, and all registered CM/ECF users in this case.

ORSHAN, P.A.

Proposed Counselfor Debtors
701 Brickell Ave, Suite 2000
Miami, Florida 33131
'Felephone: (305) 529~9380
Facsimile: (305) 402-0777
santiame

By.‘ /s/ Paul L. Orshan
Paul L. Orshan, Esq.
Florida Bar No.: 776203

